 



EXHIBIT 10.11
Imation Corp. 2005 Stock Incentive Plan
Restricted Stock Award Agreement
     This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) effective as of
«GrantDt» is between Imation Corp., a Delaware corporation (the “Company”), and
, «Name» an employee of the Company or one of its Affiliates (the
“Participant”), pursuant to and subject to the terms and conditions of the
Imation Corp. 2005 Stock Incentive Plan (the “Plan”).
     The Company desires to award to the Participant a number of shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Plan. The purpose of this Agreement is to evidence the terms and
conditions of an award of restricted stock granted to the Participant under the
Plan.
     Accordingly, for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Company and the Participant hereby agree
as follows:
Section 1. Award of Restricted Stock.
     Effective «GranDt» (the “Effective Date”), the Company granted to the
Participant a restricted stock award of «GranDt»(«GranDt») shares of Common
Stock (the “Shares”), subject to the terms and conditions set forth in this
Agreement and in accordance with the terms of the Plan (the “Restricted Stock
Award”).
     Section 2. Rights with Respect to the Shares.
          (a) Stockholder Rights. With respect to the Shares, the Participant
shall be entitled at all times on and after the date of issuance of the Shares
to exercise the rights of a stockholder of Common Stock of the Company,
including the right to vote the Shares and the right to receive dividends on the
Shares as provided in Section 2(b) hereof, unless and until the Shares are
forfeited pursuant to Section 3 hereof. However, the Shares shall be
nontransferable and subject to a risk of forfeiture to the Company at all times
prior to the dates on which such Shares become vested, and the restrictions with
respect to the Shares lapse, in accordance with Section 3 of this Agreement.
          (b) Dividends. As a condition to receiving the Shares under the Plan,
the Participant hereby agrees to defer the receipt of dividends paid on the
Shares. Cash dividends or other cash distributions paid with respect to the
Shares prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate, shall be
promptly deposited with the Secretary of the Company or a custodian designated
by the Secretary, and shall be forfeited in the event that the Shares with
respect to which the dividends were paid are forfeited.
          (c) Issuance of Shares. The Company shall cause the Shares to be
issued in the Participant’s name or in a nominee name on the Participant’s
behalf, either by book-entry registration or issuance of a stock certificate or
certificates evidencing the Shares, which certificate

 



--------------------------------------------------------------------------------



 



or certificates shall be held by the Secretary of the Company or the stock
transfer agent or brokerage service selected by the Secretary of the Company to
provide such services for the Plan. The Shares shall be restricted from transfer
and shall be subject to an appropriate stop-transfer order. If any certificate
is issued, the certificate shall bear an appropriate legend referring to the
restrictions applicable to the Shares. The Participant hereby agrees to the
retention by the Company of the Shares and, if a stock certificate is issued,
the Participant agrees to execute and deliver to the Company a blank stock power
with respect to the Shares as a condition to the receipt of this Restricted
Stock Award. After any Shares vest pursuant to Section 3 hereof, and following
payment of the applicable withholding taxes pursuant to Section 6 of this
Agreement, the Company shall promptly cause to be issued a certificate or
certificates, registered in the Participant’s name, evidencing such vested whole
Shares (less any Shares withheld to pay withholding taxes) and shall cause such
certificate or certificates to be delivered to the Participant free of the
legend and the stop-transfer order referenced above. The Company will not
deliver any fractional Share but will pay, in lieu thereof, the Fair Market
Value of such fractional Share at the time certificates evidencing the Shares
are delivered to the Participant.
     Section 3. Vesting; Forfeiture.
          (a) Vesting. Subject to the terms and conditions of this Agreement,
and except as otherwise provided in Section 3(c) hereof, twenty five percent
(25%) of the Shares shall vest, and the restrictions with respect to the Shares
shall lapse, on each of the first, second, third and fourth anniversaries of the
Effective Date if the Participant remains continuously employed by the Company
or a subsidiary of the Company until such respective vesting dates.
          (b) Forfeiture. Except as otherwise provided in Section 3(c) hereof,
if the Participant ceases to be employed by the Company and all subsidiaries of
the Company for any reason prior to the vesting of the Shares pursuant to
Section 3(a) hereof, Participant’s rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive dividends on such Shares.
          (c) Change of Control. Notwithstanding the vesting and forfeiture
provisions contained in Sections 3(a) and 3(b) hereof, but subject to the other
terms and conditions set forth in this Agreement, in the event the Company or a
subsidiary terminates the Participant’s employment with the Company and all
subsidiaries of the Company for any reason other than death, Disability or
Termination for Cause within two (2) years following a Change of Control, the
Participant shall become immediately vested in all of the Shares, and the
restrictions with respect to the Shares shall lapse, as of the date of such
termination of employment. In the event that the provisions of this Section 3(c)
result in “payments” that are finally and conclusively determined by a court or
Internal Revenue Service proceeding to be subject to the excise tax imposed by
Section 4999 of the Code, and the Participant has not received any additional
cash payment from the Company relating thereto under the provisions of Section 6
of the Severance Agreement between the Company and the Participant (the
“Severance Agreement”), the Company shall pay to the Participant an additional
amount such that the net amount retained by the Participant following
realization of all compensation under the Plan that resulted in such “payments,”
after allowing for the amount of such excise tax and any additional federal,
state

2



--------------------------------------------------------------------------------



 




and local income and employment taxes paid on the additional amount, shall be
equal to the net amount that would otherwise have been retained by the
Participant if there were no excise tax imposed by Section 4999 of the Code. If
the Participant receives any additional cash payment from the Company under
Section 6 of the Severance Agreement, the foregoing sentence shall be of no
force or effect and the provisions of the Severance Agreement shall be deemed to
supersede the foregoing sentence in its entirety.
          (d) Early Vesting. Except as provided in Section 3(c) hereof or unless
otherwise determined by the Committee in its sole discretion, and
notwithstanding any provisions contained in the Severance Agreement, in no event
will any of the Shares vest prior to their respective vesting dates set forth in
Section 3(a) hereof. Without limiting the generality of the foregoing, the
Company and the Participant hereby expressly acknowledge and agree that the
provisions of Section 5(i)(d) of the Severance Agreement shall not apply to the
Shares or to this Restricted Stock Award.
     Section 4. Restrictions on Transfer.
     Until the Shares vest pursuant to Section 3 hereof, neither the Shares, nor
any right with respect to the Shares under this Agreement, may be sold,
assigned, transferred, pledged, hypothecated (by operation of law or otherwise)
or otherwise conveyed or encumbered and shall not be subject to execution,
attachment or similar process. Any attempted sale, assignment, transfer, pledge,
hypothecation or other conveyance or encumbrance shall be void and unenforceable
against the Company or any Affiliate of the Company.
     Section 5. Distributions and Adjustments.
          (a) If any Shares vest subsequent to any change in the number or
character of the Common Stock of the Company through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares of Common Stock or other securities
of the Company or other similar corporate transaction or event such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of such Shares.
          (b) Any additional shares of Common Stock of the Company, any other
securities of the Company and any other property distributed with respect to the
Shares prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary.

3



--------------------------------------------------------------------------------



 



     Section 6. Taxes.
          (a) The Participant acknowledges that the Participant will consult
with the Participant’s personal tax adviser regarding the income tax
consequences of the grant of the Shares, payment of dividends on the Shares, the
vesting of the Shares and any other matters related to this Agreement. In order
to comply with all applicable federal, state, local or foreign income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state, local or foreign payroll,
withholding, income or other taxes, which are the Participant’s sole and
absolute responsibility, are withheld or collected from the Participant.
          (b) In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, the Participant may elect to
satisfy tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash, check, bank draft,
money order or wire transfer payable to the order of the Company, (ii) having
the Company withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock having a Fair Market Value equal to the amount of
such taxes. The Company will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. The Participant’s
election must be made on or before the date that the amount of tax to be
withheld is determined. If the Participant does not make an election, the
Company will withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes.
Section 7. Definitions.
     Terms not defined in this Agreement shall have the meanings given to them
in the Plan, and the following terms shall have the following meanings when used
in this Agreement:
          (a) “Change of Control” means any one of the following events:
     (i) the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary of the Company, or any employee
benefit plan of the Company or a subsidiary of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company’s then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and
(3) of paragraph (a)(iii) apply); or
     (ii) individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company’s stockholders,

4



--------------------------------------------------------------------------------



 



was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than a nomination of an individual whose initial
assumption of office is in connection with a solicitation with respect to the
election or removal of directors of the Company in opposition to the
solicitation by the Board of Directors of the Company) shall be deemed to be a
member of the Incumbent Board; or
     (iii) the consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company, a sale or
other disposition in a transaction or series of related transactions of all or
substantially all of the Company’s assets or the issuance by the Company of its
stock in connection with the acquisition of assets or stock of another entity
(each, a “Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Company’s outstanding Common Stock and the
Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own immediately after the transaction or transactions,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities (or comparable equity interests) of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one of more subsidiaries) in substantially the
same proportions as their ownership of the Company’s Common Stock and voting
securities immediately prior to such Business Combination, (2) no person, entity
or group (other than a direct or indirect parent entity of the Company that,
after giving effect to the Business Combination, beneficially owns 100% of the
outstanding voting securities (or comparable equity interests) of the entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, 35% or more of the outstanding shares of common stock or the
combined voting power of the then outstanding voting securities (or comparable
equity interests) of the entity resulting from such Business Combination and
(3) at least a majority of the members of the board of directors (or similar
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
     (iv) approval by the stockholders of the dissolution of the Company.
          (b) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
          (c) “Termination for Cause” means termination of Participant’s
employment with the Company or an Affiliate for the following acts: (i) the
Participant’s gross incompetence or substantial failure to perform his or her
duties, (ii) misconduct by the Participant that causes or

5



--------------------------------------------------------------------------------



 




is likely to cause harm to the Company or that causes or is likely to cause harm
to the Company’s reputation, as determined by the Company’s Board of Directors
in its sole and absolute discretion (such misconduct may include, without
limitation, insobriety at the workplace during working hours or the use of
illegal drugs), (iii) failure to follow directions of the Company’s Board of
Directors that are consistent with the Participant’s duties, (iv) the
Participant’s conviction of, or entry of a pleading of guilty or nolo contendre
to, any crime involving moral turpitude, or the entry of an order duly issued by
any federal or state regulatory agency having jurisdiction in the matter
permanently prohibiting the Participant from participating in the conduct of the
affairs of the Company or (v) any breach of this Agreement that is not remedied
within thirty (30) days after receipt of written notice from the Company
specifying such breach in reasonable detail.
     Section 8. Governing Law.
     The internal law, and not the law of conflicts, of the State of Delaware
will govern all questions concerning the validity, construction and effect of
this Agreement.
     Section 9. Plan Provisions.
     This Agreement is made under and subject to the provisions of the Plan, and
all of the provisions of the Plan are also provisions of this Agreement. If
there is a difference or conflict between the provisions of this Agreement and
the provisions of the Plan, the provisions of the Plan will govern. By signing
this Agreement, the Participant confirms that the Participant has received a
copy of the Plan and represents that the Participant is familiar with the terms
and provisions thereof, and hereby accepts this Restricted Stock Award subject
to all the terms and provisions of the Plan.
     Section 10. No Rights to Continue Service or Employment.
     Nothing herein shall be construed as giving the Participant the right to
continue in the employ or to provide services to the Company or any Affiliate,
whether as an employee or as a consultant or otherwise, or interfere with or
restrict in any way the right of the Company or any Affiliate to discharge the
Participant, whether as an employee or consultant or otherwise, at any time,
with or without cause. In addition, the Company or any Affiliate may discharge
the Participant free from any liability or claim under this Agreement, unless
otherwise expressly provided herein.
     Section 11. Entire Agreement.
     Except as specifically provided herein with regard to the Severance
Agreement, (i) this Agreement together with the Plan supersede any and all other
prior understandings and agreements, either oral or in writing, between the
parties with respect to the subject matter hereof and constitute the sole and
only agreements between the parties with respect to said subject matter;
(ii) all prior negotiations and agreements between the parties with respect to
the subject matter hereof are merged into this Agreement; and (iii) each party
to this Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party or by anyone

6



--------------------------------------------------------------------------------



 



acting on behalf of any party, which are not embodied in this Agreement or the
Plan and that any agreement, statement or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.
     Section 12. Modification.
     No change or modification of this Agreement shall be valid or binding upon
the parties unless the change or modification is in writing and signed by the
parties. Notwithstanding the preceding sentence, the Plan, this Agreement and
the Restricted Stock Award may be amended, altered, suspended, discontinued or
terminated to the extent permitted by the Plan.
     Section 13. Shares Subject to Agreement.
     The Shares shall be subject to the terms and conditions of this Agreement.
Except as otherwise provided in Section 5, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
the Shares. The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Committee to be applicable are satisfied.
     Section 14. Severability.
     In the event that any provision that is contained in the Plan or this
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or would disqualify the Plan or this Agreement for any reason
and under any law as deemed applicable by the Committee, the invalid, illegal or
unenforceable provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or this Agreement, such provision shall be stricken as to such
jurisdiction or Shares, and the remainder of the Plan or this Agreement shall
remain in full force and effect.
     Section 15. Headings.
     Headings are given to the sections and subsections of this Agreement solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of this
Agreement or any provision hereof.
     Section 16. Participant’s Acknowledgments.
     The Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee or the Board of Directors of
the Company, as appropriate, upon any questions arising under the Plan or this
Agreement. Any determination in this connection by the Company, including the
Board of Directors of the Company or the Committee, shall be final, binding and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules and regulations.

7



--------------------------------------------------------------------------------



 



     Section 17. Parties Bound.
     The terms, provisions and agreements that are contained in this Agreement
shall apply to, be binding upon, and inure to the benefit of the parties and
their respective heirs, executors, administrators, legal representatives and
permitted successors and assigns, subject to the limitation on assignment
expressly set forth herein. This Agreement shall have no force or effect unless
it is duly executed and delivered by the Company and the Participant.
     The Company and the Participant have caused this Agreement to be signed and
delivered as of the date set forth above.

              IMATION CORP.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  «GrantDt»    
 
       

8